State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   105507
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

LAMONT KEATON,
                    Appellant.
________________________________


Calendar Date:   October 14, 2014

Before:   Peters, P.J., Stein, Rose, Egan Jr. and Clark, JJ.

                             __________


     Brent R. Stack, Valatie, for appellant.

      D. Holley Carnright, District Attorney, Kingston (Joan
Gudesblatt Lamb of counsel), for respondent.

                             __________


Egan Jr., J.

      Appeal from a judgment of the County Court of Ulster County
(Williams, J.), rendered September 11, 2012, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
controlled substance in the third degree.

      In satisfaction of a four-count indictment, defendant
pleaded guilty to criminal sale of a controlled substance in the
third degree. The People recommended that defendant, a second
felony offender, be sentenced to a prison term of six years to be
followed by three years of postrelease supervision. County Court
ultimately imposed the recommended sentence, and defendant now
appeals.
                              -2-                  105507

      We affirm. Defendant contends that he was denied the
effective assistance of counsel but, as he concedes, he did not
preserve that issue by way of an appropriate postallocution
motion (see People v Kerwin, 117 AD3d 1097, 1097-1098 [2014]).
In any case, defense counsel entered into a stipulation in lieu
of motions that provided for discovery and various pretrial
hearings, and there is no indication that proceeding by that
route affected defendant's decision to plead guilty (see People v
Trombley, 91 AD3d 1197, 1200-1201 [2012], lv denied 21 NY3d 914
[2013]). Defense counsel went on to negotiate a plea agreement
that significantly limited defendant's sentencing exposure, and
defendant acknowledged during the plea colloquy that he had
adequately discussed the terms of that agreement with counsel and
was satisfied with counsel's performance. Accordingly, were this
issue preserved, we would find that defendant received meaningful
representation (see People v Jones, 114 AD3d 1080, 1081-1082
[2014], lv denied 24 NY3d 961 [2014]; People v Shurock, 83 AD3d
1342, 1344 [2011]). Finally, to the extent that defendant
contends that counsel failed to adequately meet with him prior to
the plea colloquy, this claim implicates matters outside of the
record and, as such, is more properly the subject of a CPL
article 440 motion (see People v Stroman, 106 AD3d 1268, 1271
[2013], lv denied 21 NY3d 1046 [2013]).

     Peters, P.J., Stein, Rose and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court